Appeal by defendants Cyrus B. Adler and Nancy Adler dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.
Cross appeal by plaintiff Schmitt dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that he is not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]) and upon the further ground that the order of the Appellate Division appealed from does not finally determine the action within the meaning of the Constitution.